Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but are moot in view of Jayapalan US 2016/0127536.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullison US 2019/0036937 in view of Jayapalan US 2016/0127536.


As per claims 1, 8, 14 Cullison teaches A computing device comprising: a memory; one or more processors operatively coupled to the memory, the one or more processors configured to: detect a plurality of risk indicators, each of the risk indicators identifying one of a plurality of activities of a network entity of an organization, the network entity comprising a device, an application or 

Cullison teaches determine, using the generated risk score, a normalized risk score of the network entity which indicates potential risk from the network entity to the organization; and initiate an action according to the normalized risk score, to protect the organization from the potential risk indicated by the normalized risk score of the network entity. [0105] (generating a normalized risk score from 0-100)  [0121][0126][0130][0133][0134] (organization is protected and alerted if a score is above a threshold and will enact a security measure for protection)

Jayapalan teaches adding an adjustment value for the plurality of risk indicators as a collective.  [0042]  (teaches that a total risk score and total confidence score may be combined to teach a comprehensive risk score).  
It would have been obvious to one of ordinary skill at the time the invention was filed to use the scoring of Jayapalan with Cullison because it provides a more accurate risk score.
As per claim 4, 11, 17 Cullison teaches The computing device of claim 1, wherein the adjustment value includes an amplification value for the plurality of risk indicators, and a dampening value for the plurality of risk indicators. [0100]-[0104] (weighed values are dampening and amplification values)
Claims 5, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullison US 2019/0036937 in view of Jayapalan US 2016/0127536 in view of Hazan US 11,042,880.
As per claim 5, 12, 18  Hazan teaches The computing device of claim 1, wherein the one or more processors are configured to: determine whether the generated risk score is greater or less than a pre-defined threshold; and based on the determination of whether the generated risk score is greater or less than a pre-defined threshold, adjust the generated risk score according to the pre-defined threshold to determine the normalized risk score of the network entity. (Column 3 lines 49-61)  (teaches using the threshold to scale a risk score so that a normalized risk score is scaled to equal 1 when the score is over the threshold)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the threshold to adjust the risk score in Hazan with Cullison because it provides a score easier for a user to understand.Claims 2, 3, 6, 7, 9, 10, 13, 14, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullison US 2019/0036937 in view of Jayapalan US 2016/0127536 in view of Gifford US 2014/0046863.

As per claim 2, 9, 15 Cullison teaches The computing device of claim 1, wherein the one or more processors are configured to: receive risk scores of the network entity over a training period, each of the risk scores having an estimated frequency over the training period; and determine a 
Gifford teaches that frequency of events increase risk factor and scores [0031][0032] (Gifford is relied upon explicitly to remedy any lack of explicit “frequency” as cited in Cullison)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the factor adjustments of Gifford with the system of Cullison because it makes risk scores more accurate.
As per claim 3, 10, 16  Culliuson and Gifford teach The computing device of claim 2, wherein the one or more processors are configured to: identify a probability P for the generated risk score, according to the probabilities determined over the training period; and determine the normalized risk score as (1-P).times.100.   (Examiner asserts that the specific formula listed  is design choice.  As listed it appears the formula is merely a Percentage score.  The claimed probability does not have a corresponding measurement as stated in the USC 112 rejection)
As per claim 6, 13, 19 Gifford teaches The computing device of claim 5, wherein the one or more processors are configured to: proportionally adjust at least one of the risk value, the amplification factor or the dampening factor of each of the plurality of risk indicators, and the adjustment value for the plurality of risk indicators, according to the pre-defined threshold. [0031][0032]  (teaches that a risk score factor increases depending on an event frequency, while lack of an event over time would diminish a risk factor, time threshold would be set to determine at what point a risk factor is diminished)  


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the factor adjustments of Gifford with the system of Cullison because it makes risk scores more accurate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439